This matter came on for further consideration upon the filing by movant, Trumbull County Bar Association, of a motion to show cause why respondent, Richard James LaCivita, should not be held in contempt for failing to obey this court’s November 26, 2012 order accepting respondent’s resignation from the practice of law with disciplinary action pending. Respondent filed a response to the motion.
Upon consideration thereof, it is ordered by this court that the motion is granted. Respondent, Richard James LaCivita, Attorney Registration No. 0003122, last known business address in Hubbard, Ohio, is found in contempt. It is further ordered that respondent shall pay Donna Rose restitution in the amount of $27,000 within 30 days of the date of this order. If respondent fails to pay said restitution, this court may find respondent in contempt. It is further ordered that all other terms and conditions of the November 26, 2012 order remain in effect.